Case 1:19-p0-00108 Document 1 Filed on 03/01/19 in TXSD Page 1 of 1

 

United States District Court_

 

 

Southern District of Texas
UN|TED STATES OF AMER|CA
Erick Eduardo l\l/aARRA-vasquez CR|M|NAL COMPLA|NT
Mexico
A201 782 266 cAsE NuMBER 1:19-P0- 108

|, the undersigned complainant being duly sworn, state the following is true and correct to
the best of my knowledge and belief. On or about December 8, 2018 in

Cameron County, in the Southern District of Texas, the defendant being then and
there an alien, did, willful|y, knowingly and unlawfully enter the United States at a time or
place other than designated by an immigration Officer,

in violation of Title § United States Code, Section 1325(a)(1).

| further state that l am a Deportation Oft'lcer and this complaint is based on the
following facts:

The defendant was apprehended in O|mito, Texas on February 28, 2019. The
defendant is a citizen of Mexico who entered the United States illegally by wading
across the Rio Grande River at or near Brownsvi|le, Texas on or about December 8,
2018, thus avoiding immigration inspection.

Continued on the attached sheet and made part hereof: E|Yes ENQ

Defendant has $0.00
\S\ Maurice Sanchez
Signature of Complainant

 

 

 

 

Maurice Sanchez Deportation Officer
Sworn to before me and subscribed in my presence, Name and Tirle ofComplainanr
March 1, 2019 at Brownsville, Texas
Date Cily and State

Ignacio Torteya III U.S. Magistrate Judge
Name and Title of Judicial Q[i'icer Signature ofJudiciaI O_#icer

 

